UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6364 SOUTH JERSEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 22-1901645 (State of incorporation) (IRS employer identification no.) 1 South Jersey Plaza, Folsom, NJ 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant’s telephone number, including area code) Common Stock ($1.25 par value per share) New York Stock Exchange (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 1, 2011 there were 30,034,646 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page No. PARTI FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Condensed Consolidated Balance Sheets 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Note1. Summary of Significant Accounting Policies 7 Note2. Stock-Based Compensation Plan 8 Note3. Discontinued Operations and Affiliations 9 Note4. Common Stock 11 Note5. Financial Instruments 11 Note6. Segments of Business 12 Note7. Rates and Regulatory Actions 14 Note8. Regulatory Assets & Regulatory Liabilities 15 Note9. Pension and Other Postretirement Benefits 16 Note 10.Unused Lines of Credit 17 Note 11. Commitments and Contingencies 18 Note 12. Derivative Instruments 21 Note 13. Fair Value of Financial Assets and Financial Liabilities 21 Note 14. Long-Term Debt 23 Note 15. Subsequent Events 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 43 PARTII OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6. Exhibits 44 Signatures 44 Table of Contents Item 1.Unaudited Condensed Consolidated Financial Statements SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Three Months Ended June 30, Operating Revenues: Utility $ $ Nonutility Total Operating Revenues Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility - Nonutility Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Equity in Loss of Affiliated Companies ) ) Income from Continuing Operations Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income $ $ Basic Earnings Per Common Share: Continuing Operations $ $ Discontinued Operations ) ) Basic Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Basic Diluted Earnings Per Common Share: Continuing Operations $ $ Discontinued Operations ) ) Diluted Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Diluted Dividends Declared per Common Share (See Note 4) $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 1 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Six Months Ended June 30, Operating Revenues: Utility $ $ Nonutility Total Operating Revenues Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility - Nonutility Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Equity in Loss of Affiliated Companies ) ) Income from Continuing Operations Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income $ $ Basic Earnings Per Common Share: Continuing Operations $ $ Discontinued Operations ) ) Basic Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Basic Diluted Earnings Per Common Share: Continuing Operations $ $ Discontinued Operations ) ) Diluted Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Diluted Dividends Declared per Common Share (See Note 4) $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 2 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended June 30, Net Income $ $ Other Comprehensive Income (Loss), Net of Tax:* Unrealized Gain (Loss) on Available-for-Sale Securities 51 ) Unrealized (Loss) on Derivatives - Other ) ) Other Comprehensive Income (Loss) of Affiliated Companies ) Other Comprehensive Income (Loss) - Net of Tax* ) Comprehensive Income $ $ Six Months Ended June 30, Net Income $ $ Other Comprehensive Loss, Net of Tax:* Unrealized (Loss) on Available-for-Sale Securities ) ) Unrealized Gain (Loss) on Derivatives - Other 57 ) Other Comprehensive (Loss) of Affiliated Companies ) ) Other Comprehensive Loss - Net of Tax* ) ) Comprehensive Income $ $ * Determined using a combined statutory tax rate of 41%. The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) Six Months Ended June 30, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Capital Expenditures ) ) Net Proceeds from Sale (Purchase) of Restricted Investments in Margin Account ) Investment in Long-Term Receivables ) ) Proceeds from Long-Term Receivables Purchase of Company Owned Life Insurance ) ) Investment in Affiliate ) ) Advances on Notes Receivable - Affiliate ) ) Repayment of Notes Receivable - Affiliate Other ) - Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Net Repayments of Lines of Credit ) ) Proceeds from Issuance of Long-Term Debt - Payments for Issuance of Long-Term Debt ) ) Dividends on Common Stock ) ) Proceeds from Finance Obligation - Net Cash (Used in) Provided By Financing Activities ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) June30, December31, Assets Property, Plant and Equipment: Utility Plant, at original cost $ $ Accumulated Depreciation ) ) Nonutility Property and Equipment, at cost Accumulated Depreciation ) ) Property, Plant and Equipment - Net Investments: Available-for-Sale Securities Restricted Investment in Affiliates Total Investments Current Assets: Cash and Cash Equivalents Accounts Receivable Unbilled Revenues Provision for Uncollectibles ) ) Notes Receivable - Affiliate Natural Gas in Storage, average cost Materials and Supplies, average cost Prepaid Taxes Derivatives - Energy Related Assets Other Prepayments and Current Assets Total Current Assets Regulatory and Other Noncurrent Assets: Regulatory Assets Derivatives - Energy Related Assets Unamortized Debt Issuance Costs Notes Receivables-Affiliate Contract Receivables Other Total Regulatory and Other Noncurrent Assets Total Assets $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) June30, December31, Capitalization and Liabilities Equity: Common Stock $ $ Premium on Common Stock Treasury Stock (at par) ) ) Accumulated Other Comprehensive Loss ) ) Retained Earnings Total South Jersey Industries, Inc. Shareholders' Equity Long-Term Debt Total Capitalization Current Liabilities: Notes Payable Current Portion of Long-Term Debt Accounts Payable Customer Deposits and Credit Balances Environmental Remediation Costs Taxes Accrued Derivatives - Energy Related Liabilities Deferred Income Taxes - Net Deferred Contract Revenues Dividends Payable - Interest Accrued Pension and Other Postretirement Benefits Other Current Liabilities Total Current Liabilities Deferred Credits and Other Noncurrent Liabilities: Deferred Income Taxes - Net Investment Tax Credits Pension and Other Postretirement Benefits Environmental Remediation Costs Asset Retirement Obligations Derivatives - Energy Related Liabilities Derivatives - Other Regulatory Liabilities Finance Obligation - Other Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingencies(Note 11) Total Capitalization and Liabilities $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents Notes to Unaudited Condensed Consolidated Financial Statements 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: GENERAL - South Jersey Industries, Inc. (SJI or the Company) currently provides a variety of energy related products and services primarily through the following subsidiaries: ■ South Jersey Gas Company (SJG) is a regulated natural gas utility. SJG distributes natural gas in the seven southernmost counties of New Jersey. ■ South Jersey Resources Group, LLC (SJRG) markets wholesale natural gas storage, commodity and transportation in the mid-Atlantic, Appalachian and southern states, and owns oil, gas an mineral rights in the Marcellus Shale region of Pennsylvania. ■ Marina Energy, LLC (Marina) develops and operates on-site energy-related projects. ■ South Jersey Energy Company (SJE) acquires and markets natural gas and electricity to retail end users and provides total energy management services to commercial and industrial customers. ■ South Jersey Energy Service Plus, LLC (SJESP) installs residential and small commercial HVAC systems, provides plumbing services and services appliances via the sale ofappliance service programs. BASIS OF PRESENTATION — The condensed consolidated financial statements include the accounts of SJI, its wholly-owned subsidiaries and subsidiaries in which we have a controlling interest. We eliminate all significant intercompany accounts and transactions. In management’s opinion, the condensed consolidated financial statements reflect all normal and recurring adjustments needed to fairly present SJI’s financial position and operating results at the dates and for the periods presented. SJI’s businesses are subject to seasonal fluctuations and, accordingly, this interim financial information should not be the basis for estimating the full year’s operating results. As permitted by the rules and regulations of the Securities and Exchange Commission (SEC), the accompanying unaudited condensed consolidated financial statements contain certain condensed financial information and exclude certain footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). These financial statements should be read in conjunction with SJI’s 2010 Annual Report on Form 10-K for a more complete discussion of the Company’s accounting policies and certain other information. REVENUE BASED TAXES — SJI collects certain revenue-based energy taxes from customers. Such taxes include New Jersey State Sales Tax, Transitional Energy Facility Assessment (TEFA) and Public Utilities Assessment (PUA). State sales tax is recorded as a liability when billed to customers and is not included in revenue or operating expenses. TEFA and PUA are included in both utility revenue and cost of sales and totaled $1.2 million and $1.1 million for the three months ended June 30, 2011 and 2010, respectively, and $5.0 million and $4.8 million for the six months ended June 30, 2011 and 2010, respectively. GAS EXPLORATION AND DEVELOPMENT - The Company capitalizes all costs associated with gas property acquisition, exploration and development activities under the full cost method of accounting. Capitalized costs include costs related to unproved properties, which are not amortized until proved reserves are found or it is determined that the unproved properties are impaired. All costs related to unproved properties are reviewed quarterly to determine if impairment has occurred. As of June 30, 2011 and December 31, 2010, $3.2 million and $3.3 million, respectively, related to interests in proved and unproved properties in Pennsylvania, net of amortization, is included with Nonutility Property and Equipment on the condensed consolidated balance sheets. TREASURY STOCK – SJI uses the par value method of accounting for treasury stock. As of June 30, 2011 and December 31, 2010, SJI held 146,406 and 143,546 shares of treasury stock, respectively. These shares are related to deferred compensation arrangements where the amounts earned are held in the stock of SJI. INCOME TAXES — Deferred income taxes are provided for all significant temporary differences between the book and taxable bases of assets and liabilities in accordance with FASB ASC Topic 740 - “Income Taxes”.A valuation allowance is established when it is determined that it is more likely than not that a deferred tax asset will not be realized. Investment tax credits related to renewable energy facilities of the non-regulated entities are recognized on the flow through method, which may result in variations in the customary relationship between income taxes and pre-tax income for interim periods. 7 Table of Contents NEW ACCOUNTING PRONOUNCEMENTS — Other than as described below, no new accounting pronouncement issued or effective during 2010 and 2011 had, or is expected to have, a material impact on the condensed consolidated financial statements. The FASB has issued Accounting Standards Update (ASU) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.This ASU allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with a total for other comprehensive income, and a total amount for comprehensive income.ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The new guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Management is currently evaluating the impact that the adoption of this guidance will have on the Company’s consolidated financial statements. 2. STOCK-BASED COMPENSATION PLAN: Under the Amended and Restated 1997 Stock-Based Compensation Plan, no more than 2,000,000 shares in the aggregate may be issued to SJI’s officers (Officers), non-employee directors (Directors) and other key employees. The plan will terminate on January 26, 2015, unless terminated earlier by the Board of Directors. No options were granted or outstanding during the six months ended June 30, 2011 and 2010.No stock appreciation rights have been issued under the plan. During the six months ended June 30, 2011 and 2010, SJI granted 40,711 and 52,940 restricted shares to Officers and other key employees, respectively.These restricted shares vest over a three-year period and are subject to SJI achieving certain market-based performance targets as compared to a peer group average, which can cause the actual amount of shares that ultimately vest to range from between 0% to 150% of the original share units granted. During the six months ended June 30, 2011 and 2010, SJI granted 12,220 and 16,700 restricted shares to Directors, respectively.Shares issued to Directors vest over a three-year service period and contain no performance conditions. As a result, 100% of the shares granted generally vest. See Note 2 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010 for the related accounting policy. The following table summarizes the nonvested restricted stock awards outstanding at June 30, 2011 and the assumptions used to estimate the fair value of the awards: Grant Date Shares Outstanding Fair Value Per Share Expected Volatility Risk-Free Interest Rate Officers & Key Employees - Jan. 2009 $ % % Jan. 2010 $ % % Jan. 2011 $ % % Directors - Jan. 2009 $ — — Jan. 2010 $ — — Jan. 2011 $ — — Jun. 2011 $ — — Expected volatility is based on the actual volatility of SJI’s share price over the preceding three-year period as of the valuation date. The risk-free interest rate is based on the zero-coupon U.S. Treasury Bond, with a term equal to the three-year term of the Officers’ and other key employees’ restricted shares. As notional dividend equivalents are credited to the holders, during the three-year service period, no reduction to the fair value of the award is required. As the Directors’ restricted stock awards contain no performance conditions and dividends are paid or credited to the holder during the three-year service period, the fair value of these awards are equal to the market value of the shares on the date of grant. 8 Table of Contents The following table summarizes the total stock-based compensation cost for the three and six months ended June 30, 2011 and 2010: Three Months Ended June 30, Six Months Ended June 30, Officers & Key Employees $ Directors Total Cost Capitalized ) Net Expense $ As of June 30, 2011, there was $3.7 million of total unrecognized compensation cost related to nonvested share-based compensation awards granted under the restricted stock plans. That cost is expected to be recognized over a weighted average period of 2.0 years. The following table summarizes information regarding restricted stock award activity during the six months ended June 30, 2011, excluding accrued dividend equivalents: Officers & Other Key Employees Directors Weighted Average Fair Value Nonvested Shares Outstanding, January 1, 2011 $ Granted $ Vested - ) $ Nonvested Shares Outstanding, June 30, 2011 $ During the six months ended June 30, 2011 and 2010, SJI awarded 69,271 shares to its Officers and other key employees, which had vested at December 31, 2010, at a market value of $3.7 million, and 59,893 shares, which had vested at December 31, 2009, at a market value of $2.3 million, respectively. Also, during the six months ended June 30, 2011 and 2010, SJI awarded 12,220 and 16,700 shares to its Directors at a market value of $0.6 million for each period. The Company has a policy of issuing new shares to satisfy its obligations under these plans; therefore, there are no cash payment requirements resulting from the normal operation of this plan. However, a change in control could result in such shares becoming nonforfeitable or immediately payable in cash.At the discretion of the Officers, Directors and other key employees, the receipt of vested shares can be deferred until future periods.These deferred shares are included in Treasury Stock on the condensed consolidated balance sheets. 3. DISCONTINUED OPERATIONS AND AFFILATIONS: Discontinued Operations consist of the environmental remediation activities related to the properties of South Jersey Fuel, Inc. (SJF) and the product liability litigation and environmental remediation activities related to the prior business of The Morie Company, Inc. (Morie). SJF is a subsidiary of Energy & Minerals, Inc. (EMI), an SJI subsidiary, which previously operated a fuel oil business. Morie is the former sand mining and processing subsidiary of EMI. EMI sold the common stock of Morie in 1996. SJI conducts tests annually to estimate the environmental remediation costs for these properties. 9 Table of Contents Summarized operating results of the discontinued operations for the three and six months ended June 30, were (in thousands, except per share amounts): Three Months Ended June30, Six Months Ended June30, Gain (Loss) before Income Taxes: Sand Mining $ ) $ 68 $ ) $ 26 Fuel Oil ) Income Tax Benefits 90 54 70 Loss from Discontinued Operations — Net $ ) $ ) $ ) $ ) Earnings Per Common Share from Discontinued Operations — Net: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) AFFILIATIONS — The following affiliated entities are accounted for under the equity method: SJI and Conectiv Solutions, LLC formed Millennium Account Services, LLC in which SJI has a 50% equity interest, to provide meter reading services in southern New Jersey. Marina and a joint venture partner formed the following entities in which Marina has a 50% equity interest: LVE Energy Partners, LLC (LVE), which has entered into a contract to design, build, own and operate a district energy system and central energy center for a planned resort in Las Vegas, Nevada. Energenic – US, LLC (Energenic), which develops and operates on-site, self-contained, energy-related projects. During the first six months of 2011 and 2010, the Company made investments in, and provided net advances to, unconsolidated affiliates of $7.3 million and $36.6 million, respectively. The purpose of these investments and advances was to cover certain project related costs of LVE (See Note 11), to provide working capital for a retail marketing operation, and to develop several landfill gas-fired electric production facilities, solar and thermal energy projects.As of June 30, 2011 and December 31, 2010, the outstanding balance on these Notes Receivable – Affiliate was $110.2 million and $127.9 million, respectively. Approximately $48.3 million of these notes are secured by property, plant and equipment of the affiliates, accrue interest at 7.5% and are to be repaid through 2025. The remaining $61.9 million of these notes are unsecured, and are either non-interest bearing or accrue interest at variable rates and are to be repaid when the affiliate secures permanent financing. SJI holds significant variable interests in these entities, but is not the primary beneficiary. Consequently, these entities are accounted for under the equity method because SJI does not have both a) the power to direct the activities of the entity that most significantly impact the entity’s economic performance and b) the obligation to absorb losses of the entity that could potentially be significant to the entity or the right to receive benefits from the entity that could potentially be significant to the entity. As of June 30, 2011, the Company had a net asset of approximately $28.9 million included in Investment in Affiliates and Other Noncurrent Liabilities on the condensed consolidated balance sheets related to Millennium, LVE and Energenic, in addition to Notes Receivable – Affiliate as discussed above. SJI’s maximum exposure to loss from these entities as of June 30, 2011 is limited to its combined equity contributions and the Notes Receivable-Affiliate in the amount of $142.1 million. SJRG and a joint venture partner formed Potato Creek, LLC (Potato Creek) in which SJRG has a 30% equity interest.Potato Creek owns and manages the oil, gas and mineral rights of certain real estate in Pennsylvania.The mineral rights have been leased to a third-party production company (See Note 15, Subsequent Events). 10 Table of Contents 4. COMMON STOCK: The following shares were issued and outstanding at June 30: Beginning Balance, January 1 New Issues During Period: Dividend Reinvestment Plan 40 Stock-Based Compensation Plan Ending Balance, June 30 The par value ($1.25 per share) of stock issued was recorded in Common Stock and the net excess over par value of approximately $1.3 million was recorded in Premium on Common Stock. EARNINGS PER COMMON SHARE (EPS) — Basic EPS is based on the weighted-average number of common shares outstanding.The incremental shares required for inclusion in the denominator for the diluted EPS calculation were 83,688 and 101,639 for the three months ended June 30, 2011 and 2010 respectively, and 87,980 and 94,052 shares for the six months ended June 30, 2011 and 2010, respectively.These shares relate to SJI’s restricted stock as discussed in Note 2. DIVIDENDS DECLARED – During the first six months of 2011 and 2010, SJI declared quarterly dividends to its common shareholders that were payable in April and July of each year.In June 2010, SJI also declared its normal quarterly dividend that was payable in October 2010.During 2011, SJI did not declare its October dividend until July 2011.Consequently, Dividends Declared per Common Share on the condensed consolidated statements of income for the three and six months ended June 30, 2010 include the impact of the October 2010 dividend declaration, causing it to be higher than those declared for the three and six months ended June 30, 2011. DIVIDEND REINVESTMENT PLAN (DRP) —The Company offers a DRP which allows participating shareholders to purchase shares of SJI common stock by the automatic reinvestment of dividends or optional purchases. Through April 2011, shares of common stock offered by the DRP have been purchased in open market transactions.Beginning in May 2011, shares of common stock offered by the DRP have been issued directly by SJI from its authorized but unissued shares of common stock. 5. FINANCIAL INSTRUMENTS: RESTRICTED INVESTMENTS — In accordance with the terms of the Marina and certain SJG loan agreements, unused proceeds are required to be escrowed pending approved construction expenditures. As of both June 30, 2011 and December 31, 2010, the escrowed proceeds, including interest earned, totaled $1.3 million. The Company maintains margin accounts with selected counterparties to support its risk management activities. The balances required to be held in these margin accounts increase as the net value of the outstanding energy related contracts with the respective counterparties decrease. As of June 30, 2011 and December 31, 2010, the balances in these accounts totaled $3.7 million and $7.1 million, respectively. The carrying amounts of the Restricted Investments approximate their fair values at June 30, 2011 and December 31, 2010. LONG-TERM RECEIVABLES — SJG provides financing to customers for the purpose of attracting conversions to natural gas heating systems from competing fuel sources.The terms of these loans call for customers to make monthly payments over a period of up to five years with no interest.The carrying amounts of such loans were $10.4 million as of both June 30, 2011 and December 31, 2010. The current portion of these receivables is reflected in Accounts Receivable and the non-current portion is reflected in Contract Receivables on the condensed consolidated balance sheets. The carrying amounts noted above are net of unamortized discounts resulting from imputed interest in the amount of $1.2 million as of bothJune 30, 2011 and December 31, 2010.The annual amortization to interest is not material to the Company’s condensed consolidated financial statements.The carrying amounts of these receivables approximate their fair value at June 30, 2011 and December 31, 2010. CREDIT RISK - As of June 30, 2011, approximately $9.1 million, or 28.5%, of the current and noncurrent Derivatives – Energy Related Assets are with a single retail counterparty. This counterparty has contracts with a large number of diverse customers which minimizes the concentration of this risk. A portion of these contracts may be assigned to SJI in the event of a default by the counterparty. 11 Table of Contents FINANCE OBLIGATION - During 2010, ACB Energy Partners LLC (ACB), a wholly-owned subsidiary of Energenic, of which Marina has a 50% equity interest, completed construction of a combined heat and power generating facility that will serve, under an energy services agreement, a thermal plant owned by Marina. Construction period financing was provided by Marina. Due to the continuing involvement in the facility, Marina is considered the owner of the facility for accounting purposes. As a result, the Company has included $23.4 million and $20.2 million of costs to construct the facility within Nonutility Property and Equipment on the condensed consolidated balance sheets as of June 30, 2011 and December 31, 2010, respectively. In addition, the Company recorded $23.4 million of repayments from ACB to Marina on the construction loan, within the Finance Obligation on the condensed consolidated balance sheets as of June 30, 2011. Marina does not have a fixed payment obligation to ACB; as a result, the Finance Obligation is classified as a noncurrent liability. The costs to construct the facility and the repayments of the construction loan will be amortized over the term of the energy services agreement. The impact on the condensed consolidated statements of income is not significant. OTHER FINANCIAL INSTRUMENTS – The carrying amounts of SJI’s other financial instruments approximate their fair values at June 30, 2011 and December 31, 2010. 6. SEGMENTS OF BUSINESS: SJI operates in several different reportable operating segments which reflect the financial information regularly evaluated by the chief operating decision maker. Gas Utility Operations (SJG) consists primarily of natural gas distribution to residential, commercial and industrial customers. Wholesale Energy Operations include SJRG’s activities. SJE is involved in both retail gas and retail electric activities. Retail Gas and Other Operations include natural gas acquisition and transportation service business lines. Retail Electric Operations consist of electricity acquisition and transportation to commercial and industrial customers. On-Site Energy Production consists of Marina’s thermal energy facility and other energy-related projects. Appliance Service Operations includes SJESP’s servicing of appliances via the sale of appliance service programs as well as on a time and materials basis, and the installation of residential and small commercial HVAC systems.The Retail Energy Operations caption includes Retail Gas and Other, Retail Electric, On-Site Energy Production and Appliance Service Operations. The accounting policies of the segments are the same as those described in the summary of significant accounting policies.Intersegment sales and transfers are treated as if the sales or transfers were to third parties at current market prices. Information about SJI’s operations in different reportable operating segments is presented below (in thousands): Three Months Ended June 30, Six Months Ended June 30, Operating Revenues: Gas Utility Operations $ Wholesale Energy Operations ) Retail Energy Operations: Retail Gas and Other Operations Retail Electric Operations On-Site Energy Production Appliance Service Operations Subtotal Retail Energy Operations Corporate & Services Subtotal Intersegment Sales ) Total Operating Revenues $ 12 Table of Contents Three Months Ended June 30, Six Months Ended June 30, Operating Income (Loss): Gas Utility Operations $ Wholesale Energy Operations ) Retail Energy Operations: Retail Gas and Other Operations ) ) Retail Electric Operations On-Site Energy Production Appliance Service Operations ) ) ) 2 Subtotal Retail Energy Operations Corporate and Services ) ) Total OperatingIncome $ Depreciation and Amortization: Gas Utility Operations $ Wholesale Energy Operations 68 65 Retail Energy Operations: Retail Gas and Other Operations 10 9 17 18 On-Site Energy Production Appliance Service Operations 75 87 Subtotal Retail Energy Operations Corporate and Services Total Depreciation and Amortization $ Interest Charges: Gas Utility Operations $ Wholesale Energy Operations 9 15 22 27 Retail Energy Operations: Retail Gas and Other Operations 51 35 57 On-Site Energy Production Subtotal Retail Energy Operations Corporate and Services Subtotal Intersegment Borrowings ) Total Interest Charges $ Income Taxes: Gas Utility Operations $ Wholesale Energy Operations ) Retail Energy Operations: Retail Gas and Other Operations 24 Retail Electric Operations On-Site Energy Production ) Appliance Service Operations ) 12 Subtotal Retail Energy Operations ) ) Corporate and Services 70 ) 74 Total Income Taxes $ 13 Table of Contents Three Months Ended June 30, Six Months Ended June 30, Property Additions: Gas Utility Operations $ Wholesale Energy Operations 6 - 30 6 Retail Energy Operations: Retail Gas and Other Operations 2 6 15 14 On-Site Energy Production Appliance Service Operations 63 74 Subtotal Retail Energy Operations Corporate and Services Total Property Additions $ June30, December31, Identifiable Assets: Gas Utility Operations $ $ Wholesale Energy Operations Retail Energy Operations: Retail Gas and Other Operations Retail Electric Operations On-Site Energy Production Appliance Service Operations Subtotal Retail Energy Operations Discontinued Operations Corporate and Services Intersegment Assets ) ) Total Identifiable Assets $ $ 7. RATES AND REGULATORY ACTIONS: SJG is subject to the rules and regulations of the New Jersey Board of Public Utilities (BPU). SJG made a filing with the BPU in October 2010 requesting an extension of the Capital Investment Recovery Tracker (CIRT II).The BPU approvedthe CIRT II program in March 2011, allowing SJG to accelerate an additional $60.3 million of capital spending into 2011 and 2012.Under CIRT II, SJG capitalizes our return on CIRT II investments until they are recovered in rate base as utility plant in service.In June 2011, SJG filed a petition for recovery of CIRT II investments through rate base and a request to increase base rates by 0.5% in October 2011.This petition is currently pending. In March 2011, SJG credited the accounts of its Basic Gas Supply Service (BGSS) customers with refunds totaling $21.1 million due to actual gas costs being lower than projected.In June 2011, SJG filed its annual BGSS clause and Conservation Incentive Program (CIP) filings with the BPU.These petitions request a 2.9% reduction in rates for the BGSS and a 2.5% reduction in rates for the CIP, both commencing in October 2011.Also in June 2011,SJG filed its annual Energy Efficiency Tracker (EET) petition, requesting a 0.5% increase.These petitions are currently pending. There have been no other significant regulatory actions or changes to SJG’s rate structure since December 31, 2010.See Note 10 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010. 14 Table of Contents 8. REGULATORY ASSETS & REGULATORY LIABILITIES: There have been no significant changes to the nature of the Company’s regulatory assets and liabilities since December 31, 2010 which are described in Note 11 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010. Regulatory Assets consisted of the following items (in thousands): June30, December31, Environmental Remediation Costs: Expended - Net $ $ Liability for Future Expenditures Income Taxes-Flowthrough Depreciation Deferred Asset Retirement Obligation Costs Deferred Pension and Other Postretirement Benefit Costs Conservation Incentive Program Receivable Societal Benefit Costs Receivable Premium for Early Retirement of Debt Other Regulatory Assets Total Regulatory Assets $ $ Regulatory Liabilities consisted of the following items (in thousands): June30, December31, Excess Plant Removal Costs $ $ Deferred Revenues - Net Other Regulatory Liabilities Total Regulatory Liabilities $ $ DEFERRED REVENUES – NET – Over/under collections of gas costs are monitored through SJG’s BGSS clause.Net undercollected gas costs are classified as a regulatory asset and net overcollected gas costs are classified as a regulatory liability.Derivative contracts used to hedge natural gas purchases are also included in the BGSS, subject to BPU approval.The BGSS decreased from a $20.2 million regulatory liability at December 31, 2010 to a $4.6 million regulatory liability at June 30, 2011 primarily due to the BGSS refund to customers discussed above in Note 7, partially offset by gas costs recovered from customers exceeding the actual cost of the commodity incurred during the first six months of 2011 as a result of natural gas prices remaining at very low levels. 15 Table of Contents 9. PENSION AND OTHER POSTRETIREMENT BENEFITS: For the three and six months ended June 30, 2011 and 2010, net periodic benefit cost related to the employee and officer pension and other postretirement benefit plans consisted of the following components (in thousands): Pension Benefits Three Months Ended June 30, Six Months Ended June 30, Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortizations: Prior Service Cost 66 78 Actuarial Loss Net Periodic Benefit Cost ERIP Costs - - - Capitalized Benefit Costs ) Total Net Periodic Benefit Expense $ Other Postretirement Benefits Three Months Ended June 30, Six Months Ended June 30, Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortizations: Prior Service Credits ) Actuarial Loss Net Periodic Benefit Cost Capitalized Benefit Costs ) Total Net Periodic Benefit Expense $ Capitalized benefit costs reflected in the table above relate to SJG’s construction program. The ERIPcosts reflected in the tableaboverelate to an early retirement plan offered during 2011 to one of our business segments. No contributions were made to the pension plans during the six-month period ended June 30, 2011.During May 2010, SJI contributed $8.0 million to its pension plans.We do not expect to make any contributions to our pension plans in 2011; however, changes in future investment performance and discount rates may ultimately result in a contribution. We also have a regulatory obligation to contribute approximately $3.6 million annually to our other postretirement benefit plans’ trusts, less costs incurred directly by us. See Note 12 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010, for additional information related to SJI’s pension and other postretirement benefits. 16 Table of Contents 10.UNUSED LINES OF CREDIT: Credit facilities and available liquidity as of June 30, 2011 were as follows (in thousands): Company Total Facility Usage Available Liquidity Expiration Date SJG: Revolving Credit Facility $ $ $ May 2015 (A) Uncommitted Bank Lines — Various Total SJG SJI: Revolving Credit Facility $ $ $ April 2015 (B) Term Line of Credit — October 2011 Total SJI Total $ $ $ (A) See Note 15 - Subsequent Events. (B) Includes letters of credit outstanding in the amount of $102.9 million. The SJG facilities are restricted as to use and availability specifically to SJG; however, if necessary the SJI facilities can also be used to support SJG’s liquidity needs. Borrowings under these credit facilities are at market rates. The weighted average borrowing cost, which changes daily, was 1.43% and 0.73% at June 30, 2011 and 2010, respectively. Average borrowings outstanding under these credit facilities during the six months ended June 30, 2011 and 2010 were $192.4 million and $169.4 million, respectively. The maximum amounts outstanding under these credit facilities during the six months ended June 30, 2011 and 2010 were $258.4 million and $216.5 million, respectively. New revolving credit facilities were established by SJI and SJG in April 2011 and May 2011, respectively. The SJI facility is a $300.0 million, four-year facility provided by a syndicate of banks. The SJG facility is a $200.0 million, four-year facility, provided by the same syndicate of banks. Each facility contains one financial covenant limiting the ratio of indebtedness to total capitalization (as defined in the respective credit agreements)to not more than 0.65 to 1, measured at the end of each fiscal quarter. SJI and SJG were in compliance with these covenants as of June 30, 2011. These facilities replace SJI’s $200.0 million revolving credit facility and SJG’s $100.0 million revolving credit facility and $40.0 million committed line of credit, all of which would otherwise have expired in August of 2011. The letters of credit that provide liquidity support for the variable-rate revenue bonds issued by Marina are now issued under SJI’s new revolving credit facility that expires in 2015. Consequently, these bonds, which were included in the current portion of long-term debt as of December 31, 2010, are now included in long-term debt as of June 30, 2011. 17 Table of Contents COMMITMENTS AND CONTINGENCIES: GUARANTEES — The Company has recorded a liability of $1.9 million which is included in Other Noncurrent Liabilities with a corresponding increase in Investment in Affiliates on the condensed consolidated balance sheets as of June 30, 2011 for the fair value of the following guarantees: In April 2007, SJI guaranteed certain obligations of LVE Energy Partners, LLC (LVE) an unconsolidated joint venture in which Marina has a 50% equity interest.LVE entered into a 25-year contract with a resort developer to design, build, own and operate a district energy system and central energy center for a planned resort in Las Vegas, Nevada.LVE began construction of the facility in 2007 and expected to provide full energy service in 2010 when the resort was originally scheduled to be completed.LVE suspended construction of the district energy system and central energy center in January 2009 after the resort developer’s August 2008 announcement that it was delaying the completion of construction of the resort due to the difficult environment in the capital markets and weak economic conditions.The resort developer had indicated that it was considering different strategies to move its project forward, including opening its project in phases and obtaining a partner, but that it was unlikely construction would resume during 2009.In May 2011, the resort developer, repeating previous disclosures, indicated again that they do not expect to resume construction on the project for three to five years.They stated that they remain committed to having a significant presence on the Las Vegas Strip as part of a long-term growth strategy and continue to view this site as a major strategic asset. The district energy system and central energy center are being financed by LVE with debt that is non-recourse to SJI. The outstanding balance of LVE’s bank debt is approximately $220.4 million as of June 30, 2011. As a result of the construction delay, the district energy system and central energy center were not completed by the end of 2010 as originally expected. Consequently, the full amount of LVE’s debt became due and payable in December 2010. LVE intends to seek additional financing to complete the facility once construction of the resort resumes, however, as of December 31, 2010, LVE was in default under the financing agreements with the banks.The Energy Sales Agreement between LVE and the resort developer includes a payment obligation by the resort developer to pay certain fees and expenses to LVE. A portion of this payment obligation is guaranteed to LVE’s lenders by the parent of the resort developer. In March 2011, LVE reached agreements with (a) the resort developer, that specified the payments to be made by the developer to LVE during the suspension period and provided the developer and its corporate parent with an option to purchase the assets of LVE, and (b) the banks that are financing the energy facilities to address the existing default under the financing agreements. The terms of the March 2011 agreement requires the resort developer to pay certain fees and expenses to LVE on a monthly basis beginning in March 2011 until construction of the resort resumes or until the resort developer has exercised its option to purchase the energy facilities from LVE. The monthly payments that are being paid to LVE by the resort developer are expected to be sufficient to reimburse LVE for costs to maintain the energy facilities and to cover debt service costs over time. The resort developer has provided LVE with a $6.0 million letter of credit to support its monthly payment obligation. The banks that are financing the energy facilities have agreed not to exercise their rights under the financing agreements resulting from the event of default discussed above through December 2013, provided that no additional events of default occur. SJI and its joint venture partner have provided a total of $10.0 million in letters of credit to the banks to support LVE’s obligations, which can be drawn upon by the banks at the end of the existing agreement in December 2013 or upon the occurrence of an event of default by LVE prior to December 2013. As of June 30, 2011, the Company had a net liability of approximately $1.6 million included in Other Noncurrent Liabilities on the condensed consolidated balance sheets related to this project, in addition to unsecured Notes Receivable – Affiliate of approximately $55.0 million due from LVE. As of June 30, 2011, SJI’s capital at risk is limited to its equity contributions, letters of credit and the unsecured notes receivable totaling approximately $69.3 million. During 2011, SJI provided support to LVE of approximately $4.9 million to cover interest and other project related costs. 18 Table of Contents As a result of the construction delay, management has evaluated the investment in LVE and concluded that the fair value of this investment continues to be in excess of the carrying value as of June 30, 2011. SJI has guaranteed certain performance obligations of LVE under the operating agreements between LVE and the resort developer, up to $20.0 million each year for the term of the agreement, commencing with the first year of operations.SJI and its partner in this joint venture have entered into reimbursement agreements that secure reimbursement for SJI of a proportionate share of any payments made by SJI on this guarantee. SJI has guaranteed certain obligations of BC Landfill Energy, LLC (BCLE) and WC Landfill Energy, LLC (WCLE), unconsolidated joint ventures in which Marina has a 50% equity interest through Energenic. BCLE and WCLE have entered into agreements ranging from 15-20 years with the respective county governments to lease and operate facilities that will produce electricity from landfill methane gas.Although unlikely, the maximum amount that SJI could be obligated for, in the event that BCLE and WCLE do not meet minimum specified levels of operating performance and no mitigating action is taken, or are unable to meet certain financial obligations as they become due, is approximately $4.2 million each year.SJI and its partner in these joint ventures have entered into reimbursement agreements that secure reimbursement for SJI of a proportionate share of any payments made by SJI on these guarantees.SJI holds variable interests in BCLE and WCLE but is not the primary beneficiary. As of June 30, 2011, SJI had issued $4.7 million of parental guarantees on behalf of an unconsolidated subsidiary. These guarantees generally expire within the next two years and were issued to enable our subsidiary to market retail natural gas. CAPITAL CONTRIBUTION OBLIGATION -In February 2011, ACR Energy Partners, LLC (ACR), a wholly-owned subsidiary of Energenic, of which Marina has a 50% equity interest, entered into a 20 year contract with a developer to build, own and operate a central energy center and energy distribution system for a planned hotel, casino and entertainment complex in Atlantic City, New Jersey. ACR is currently providing construction energy to the complex and will provide full energy services when the complex is completed in 2012. Marina and its joint venture partner will make capital contributions to ACR that will enable ACR to a) repay $42.0 million of construction advances made by the developer and b) deposit $2.8 million in a debt service reserve fund, provided, in each case, that the developer has met certain conditions. These conditions include, among others, substantial completion of the complex and demonstration of adequate financial resources to operate the complex. Marina and its joint venture partner have also agreed to provide a $5.0 million letter of credit in 2012 to support certain operating performance obligations of ACR under the operating agreements between ACR and the developer, provided the developer has met the conditions just outlined. SJI and its partner in this joint venture have entered into reimbursement agreements that secure reimbursement for SJI of a proportionate share of any payments made by SJI to or on behalf of ACR. COLLECTIVE BARGAINING AGREEMENTS— Unionized personnel represent approximately 50.0% of our workforce at June 30, 2011. The Company has collective bargaining agreements with two unions that represent these employees: the International Brotherhood of Electrical Workers (IBEW) Local 1293 and the International Association of Machinists and Aerospace Workers (IAM) Local 76.SJG and SJESP employees represented by the IBEW operate under a collective bargaining agreement that runs through February 2013, with the option to extend until February 2014 at the union’s election. The remaining unionized employees represented by the IAM operate under a collective bargaining agreement that expires in August 2014. STANDBY LETTERS OF CREDIT — SJI provided $102.9 million of standby letters of credit through SJI’s revolving credit facility. Letters of credit in the amount of $62.3 million support variable-rate demand bonds issued through the New Jersey Economic Development Authority (NJEDA) to finance Marina’s initial thermal plant project and $40.6 million were posted to enable SJE to market retail electricity and for various construction activities. The Company also provided an additional $25.2 million letter of credit under a separate facility outside of the revolving credit facility to support variable-rate demand bonds issued through the NJEDA to finance the expansion of SJG’s natural gas distribution system.As of December 31, 2010, these bonds were included in the current portion of long-term debt because this letter of credit expired during 2011.The replacement letter of credit expires in August 2015, and as a result, the related bonds are now included in long-term debt as of June 30, 2011. 19 Table of Contents ENVIRONMENTAL REMEDIATION COSTS — SJI incurred and recorded costs for environmental cleanup of 12 sites where SJG or its predecessors operated gas manufacturing plants. SJG stopped manufacturing gas in the 1950s. SJI and some of its nonutility subsidiaries also recorded costs for environmental cleanup of sites where SJF previously operated a fuel oil business and Morie maintained equipment, fueling stations and storage. There have been no changes to the status of the Company’s environmental remediation efforts since December 31, 2010 as described in Note 15 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010. DERIVATIVE INSTRUMENTS: Certain SJI subsidiaries are involved in buying, selling, transporting and storing natural gas and buying and selling retail electricity for their own accounts as well as managing these activities for third parties. These subsidiaries are subject to market risk on expected future purchases and sales due to commodity price fluctuations. The Company uses a variety of derivative instruments to limit this exposure to market risk in accordance with strict corporate guidelines.These derivative instruments include forward contracts, swap agreements, options contracts and futures contracts. As of June 30, 2011, the Company had outstanding derivative contracts intended to limit the exposure to market risk on 13.8 MMdts of expected future purchases of natural gas, 12.4 MMdts of expected future sales of natural gas, 1.7 MMmwh of expected future purchases of electricity and 0.1 MMmwh of expected future sales of electricity.These contracts, which have not been designated as hedging instruments under GAAP, are measured at fair value and recorded in Derivatives — Energy Related Assets or Derivatives — Energy Related Liabilities on the condensed consolidated balance sheets. The net unrealized pre-tax gains and losses for these energy related commodity contracts are included with realized gains and losses in Operating Revenues – Nonutility. The Company has also entered into interest rate derivatives to hedge exposure to increasing interest rates and the impact of those rates on cash flows of variable-rate debt. There have been no significant changes to the Company’s active interest rate swaps since December 31, 2010 which are described in Note 16 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2010. The fair values of all derivative instruments, as reflected in the condensed consolidated balance sheets as of June 30, 2011 and December 31, 2010, are as follows (in thousands): Derivatives not designated as hedging instruments under GAAP June30, 2011 December31, 2010 Assets Liabilities Assets Liabilities Energy related commodity contracts: Derivatives – Energy Related – Current $ Derivatives – Energy Related – Non-Current Interest rate contracts: Derivatives - Other — — Total derivatives not designated as hedging instruments under GAAP Derivatives designated as hedging instruments under GAAP Interest rate contracts: Derivatives - Other — — Total derivatives designated as hedging instruments under GAAP — — Total Derivatives $ 20 Table of Contents The effect of derivative instruments on the condensed consolidated statements of income for the three and six months ended June 30, 2011 and 2010 are as follows (in thousands): Three months ended June 30, Six months ended June 30, Derivatives in Cash Flow Hedging Relationships Interest Rate Contracts: Losses recognized in OCI on effective portion $ ) $ ) $ ) $ ) Losses reclassified from accumulated OCI into income (a) $ ) $ ) $ ) $ ) Gains or (losses) recognized in income on ineffective portion (a) — (a) Included in Interest Charges Three months ended June 30, Six months ended June 30, Derivatives Not Designated as Hedging Instruments under GAAP Gains (losses) on energy related commodity contracts (a) $ ) (Losses) gains on interest rate contracts (b) ) ) 11 ) Total $ ) (a)Included in Operating Revenues - Non Utility (b)Included in Interest Charges Net realized losses associated with SJG’s energy-related financial commodity contracts of $2.5 million and $8.2 million for the three months ended June 30, 2011 and 2010, respectively, and $7.1 million and $12.3 million for the six months ended June 30, 2011 and 2010, respectively, are not included in the above table. These contracts are part of SJG’s regulated risk management activities that serve to mitigate BGSS costs passed on to its customers. As these transactions are entered into pursuant to, and recoverable through, regulatory riders, any changes in the value of SJG’s energy related financial commodity contracts are deferred in Regulatory Assets or Liabilities and there is no impact to earnings. Certain of the Company’s derivative instruments contain provisions that require immediate payment or demand immediate and ongoing collateralization on derivative instruments in net liability positions in the event of a material adverse change in the credit standing of the Company. The aggregate fair value of all derivative instruments with credit-risk-related contingent features that are in a liability position on June 30, 2011, is $7.7 million.If the credit-risk-related contingent features underlying these agreements were triggered on June 30, 2011, the Company would have been required to settle the instruments immediately or post collateral to its counterparties of approximately $2.4 million after offsetting asset positions with the same counterparties under master netting arrangements. FAIR VALUE OF FINANCIAL ASSETS AND FINANCIAL LIABILITIES: GAAP establishes a hierarchy that prioritizes fair value measurements based on the types of inputs used for the various valuation techniques.The levels of the hierarchy are described below: ● Level 1:Observable inputs such as quoted prices in active markets for identical assets or liabilities. ● Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly; these include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. ● Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. 21 Table of Contents Assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of financial assets and financial liabilities and their placement within the fair value hierarchy. For financial assets and financial liabilities measured at fair value on a recurring basis, information about the fair value measurements for each major category is as follows (in thousands): As of June 30, 2011 Total Level 1 Level 2 Level 3 Assets Available-for-Sale Securities (A) $ $ 20 $ $ — Derivatives – Energy Related Assets (B) $ Liabilities Derivatives – Energy Related Liabilities (B) $ Derivatives – Other (C) — — $ As of December 31, 2010 Total Level 1 Level 2 Level 3 Assets Available-for-Sale Securities (A) $ $ $ — $ — Derivatives – Energy Related Assets (B) $ Liabilities Derivatives – Energy Related Liabilities (B) $ Derivatives – Other (C) — — $ (A) Available-for-Sale Securities include securities that are traded in active markets and securities that are not traded publicly.The securities traded in active markets are valued using the quoted principal market close prices that are provided by the trustees and are categorized in Level 1 in the fair value hierarchy.The remaining securities consist of funds that are not publicly traded.These funds, which consist of stocks and bonds that are traded individually in active markets, are valued using quoted prices for similar assets and are categorized in Level 2 in the fair value hierarchy. (B) Derivatives – Energy Related Assets and Liabilities are traded in both exchange-based and non-exchange-based markets. Exchange-based contracts are valued using unadjusted quoted market sources in active markets and are categorized in Level 1 in the fair value hierarchy. Certain non-exchange-based contracts are valued using indicative price quotations available through brokers or over-the-counter, on-line exchanges and are categorized in Level 2. These price quotations reflect the average of the bid-ask mid-point prices and are obtained from sources that management believes provide the most liquid market. For non-exchange-based derivatives that trade in less liquid markets with limited pricing information, model inputs generally would include both observable and unobservable inputs. In instances where observable data is unavailable, management considers the assumptions that market participants would use in valuing the asset or liability. This includes assumptions about market risks such as liquidity, volatility and contract duration. Such instruments are categorized in Level 3 as the model inputs generally are not observable. Management reviews and corroborates the price quotations to ensure the prices are observable which includes consideration of actual transaction volumes, market delivery points, bid-ask spreads and contract duration. (C) Derivatives – Other are valued using quoted prices on commonly quoted intervals, which are interpolated for periods different than the quoted intervals, as inputs to a market valuation model. Market inputs can generally be verified and model selection does not involve significant management judgment. 22 Table of Contents Transfers between different levels of the fair value hierarchy may occur based on the level of observable inputs used to value the instruments from period to period.During the three and six months ended June 30, 2011, there were no transfers between levels within the fair value hierarchy, including no transfers in or out of Level 3. The changes in fair value measurements of Derivatives – Energy Related Assets and Liabilities for the three and six months ended June 30, 2011, using significant unobservable inputs (Level 3), are as follows (in thousands): Three Months Ended Six Months Ended June30, 2011 June30, 2011 Balance at beginning of period $ ) $ ) Total gains and losses (realized/unrealized) included in earnings ) Transfers in and/or out of Level 3, net — — Settlements Balance at June 30, 2011 $ $ Total losses for 2011 included in earnings that are attributable to the change in unrealized losses relating to those assets and liabilities still held as of June 30, 2011, is $0.6 million.These losses are included in Operating Revenues-Nonutility on the condensed consolidated statements of income. LONG-TERM DEBT: The Company did not issue any long-term debt during the first six months of 2011.During the first six months of 2010, SJG issued $60.0 million aggregate principal amount of its Medium Term Notes in private placements due 2026.As of both June 30, 2011 and December 31, 2010, $35.0 million remained available under this $150.0 million Medium Term Note program that was approved by the NJBPU in September 2009. The estimated fair values of SJI’s long-term debt, including current maturities, as of June 30, 2011 and December 31, 2010, were $517.8 million and $517.0 million, respectively.The carrying amounts of SJI’s long-term debt, including current maturities, as of both June 30, 2011 and December 31, 2010, were $451.4 million.We based the estimates on interest rates available to SJI at the end of each period for debt with similar terms and maturities.The carrying amounts of SJI’s other financial instruments approximate their fair values at June 30, 2011 and December 31, 2010. 15.SUBSEQUENT EVENTS: In July 2011, SJG began a commercial paper program under which SJG may issue short-term, unsecured promissory notes to qualified investors up to a maximum aggregate amount outstanding at any time of $200.0 million. The noteswill have fixed maturities which will vary by note, but may not exceed 270 days from the date of issue. Proceeds from the notes will be used for general corporate purposes. SJG intends to use the commercial paper program in tandem with its new $200 million revolving credit facility and does not expect the principal amount of borrowings outstanding under the commercial paper program and the credit facility at any time to exceed an aggregate of $200 million. Also in July 2011, Potato Creek entered into agreements to sell certain natural gas production assets in the Marcellus Shale region of Pennsylvania. The closing is expected to occur in the fourth quarter of 2011. Potato Creek will retain its interest in the oil, gas and minerals and will continue to earn royalties on production, consistent with an existing lease agreement. Total cash proceeds to the Company from the sale are expected to be approximately $9.0 million. 23 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements and Risk Factors— Certain statements contained in this Quarterly Report may qualify as “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements other than statements of historical fact included in this Report should be considered forward-looking statements made in good faith and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. Words such as “anticipate”, “believe”, “expect”, “estimate”, “forecast”, “goal”, “intend”, “objective”, “plan”, “project”, “seek”, “strategy” and similar expressions are intended to identify forward-looking statements. Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the statements. These risks and uncertainties include, but are not limited to, the following: general economic conditions on an international, national, state and local level; weather conditions in our marketing areas; changes in commodity costs; changes in the availability of natural gas; “non-routine” or “extraordinary” disruptions in our distribution system; regulatory, legislative and court decisions; competition; the availability and cost of capital; costs and effects of legal proceedings and environmental liabilities; the failure of customers, suppliers or business partners to fulfill their contractual obligations; and changes in business strategies. A discussion of these and other risks and uncertainties may be found in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and in other filings made by us with the Securities and Exchange Commission (SEC). These cautionary statements should not be construed by you to be exhaustive and they are made only as of the date of this Quarterly Report on Form 10-Q, or in any document incorporated by reference, at the date of such document. While South Jersey Industries, Inc. (SJI or the Company) believes these forward-looking statements to be reasonable, there can be no assurance that they will approximate actual experience or that the expectations derived from them will be realized.
